                        Case 1:19-cr-10112-LTS Document 1-1 Filed 04/03/19 Page 1 of 2
      45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

Criminal Case Cover Sheet                                                                U.S. District Court - District of Massachusetts


Place of Offense:                              Category No.      _5L                    Investigating Agency

City        Lawrence                                   Related Case Information:

County          Essex                                  Superseding Ind./ Inf.                            Case No.            IPll^
                                                       Same Defendant                             New Defendant X
                                                       Magistrate Judge Case Number
                                                       Search Warrant Case Number              19-mj-2128-MBB
                                                       R 20/R 40 from District of

Defendant Information:


Defendant Name            Jesus Rojas                                               Juvenile:              •    Yes [3No
                          Is this person an attorney and/or a member of any state/federal bar:             •    Yes    No
Alias Name

Address                    rCitv& State) Lawrence. MA

Birth date (Yr only): 1993 SSN (last4#): 7595              Sex M              Race: Hispanic            Nationality: USA

Defense Counsel if known:                                                               Address


Bar Number

U.S. Attorney Information:

AUSA           Philip C. Cheng                                               Bar Number if applicable

Interpreter:              Q Yes           |7] No                 List language and/or dialect:
Victims:                  | |Yes [/INo Ifyes, are there multiple crime victims under 18 USC§3771(d)(2)              • Yes [7] No
Matter to be SEALED:                    [/] Yes             No
           [7]Warrant Requested                         Q Regular Process                             In Custody
Location Status:


Arrest Date                      02/22/2019


[^Already in Federal Custody as of                                                        in


[7]Already in State Custody at                                              I jServing Sentence           [7Kwaiting Trial
•on Pretrial Release: Ordered by:                                                          on



Charging Document:                        [^Complaint                  I [information                   0 Indictment
Total #ofCounts:                          | |Petty                     I IMisdemeanor                 [71 Felony —
                                                Continue on Page 2 for Entry of U.S.C. Citations

[71        I hereby certify that the case numbers ofany prior proceedings before a Magistrate Judge are
          accurately set forth above.

Date:      04/03/2019                               Signature ofAUSA:
                      Case 1:19-cr-10112-LTS Document 1-1 Filed 04/03/19 Page 2 of 2

 JS 45 (5/97) (Revised U.S.D.C.MA 12/7/05)Page 2 of 2 or Reverse


 District Court Case Number (To be filled in by deputy clerk):
 Name of Defendant              Jesus Rojas

                                                                    U.S.C. Citations

                 Index Kev/Code                                    Description of Offense Charged              Count Numbers
                                                    Distribution of and possession with intent to distribute
 Setl      21 U.S.C.§ 841(a)(1)                     fentanyl
                                                    Possession with intent to distribute 40 grams or more of
 Set2      21U.S.C.§ 841(a)(1)                      fentanyl


                                                    Forfeiture allegation
 Sets      21 U.S.C. § 853


 Set 4



 Sets



 Set 6



 Set?



 Sets



 Set 9



 Set 10



 Set 11



 Set 12



 Set 13



 Set 14



 Set 15

 ADDITIONAL INFORMATION:




USAMA CRIM - Criminal Case Cover Sheet.pdf 3/4/2013
